
	
		I
		112th CONGRESS
		1st Session
		H. R. 1676
		IN THE HOUSE OF REPRESENTATIVES
		
			May 2, 2011
			Mrs. Maloney (for
			 herself, Mr. Dent, and
			 Mr. Jackson of Illinois) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To help prevent the occurrence of cancer resulting from
		  the use of ultraviolet tanning lamps by imposing more stringent controls on the
		  use of such devices, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Tanning Bed Cancer Control Act of
			 2011.
		2.FindingsCongress finds as follows:
			(1)Two million Americans—approximately 70
			 percent of whom are girls and women—visit a tanning salon each day.
			(2)In July 2009, the
			 World Health Organization International Agency for Research on Cancer Monograph
			 Working Group raised the classification of the use of UV-emitting tanning
			 devices to Group 1, carcinogenic to humans.
			(3)The new carcinogen
			 classification places tanning beds alongside tobacco smoke, asbestos, and
			 uranium as known cancer-causing agents.
			(4)The World Health
			 Organization reports that the risk of cutaneous melanoma is increased by 75
			 percent when use of tanning devices starts before 30 years of age.
			(5)According to the
			 American Academy of Dermatology, there were over 120,000 new melanomas
			 diagnosed in the United States during 2009 and approximately 8,650 people were
			 estimated to die from melanoma during 2009.
			(6)In a December 2008
			 Report to Congress, FDA determined, through its own analysis, that the current
			 warning labels for indoor tanning devices do not effectively communicate the
			 risks associated with indoor tanning and is therefore reviewing modifications
			 to the labeling requirements in an effort to better inform consumers about the
			 risks associated with sunlamp products.
			(7)According to section 514 of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 360d), the Secretary of Health and
			 Human Services determines that a performance standard is necessary to provide
			 reasonable assurance of the safety and effectiveness of the device.
			(8)If tanning devices
			 do not provide reasonable assurances of safe and effective performance, the
			 Secretary shall seek to reclassify these devices as is most appropriate based
			 on the scientific evidence and to put in place safeguards for consumer access
			 to these devices.
			3.Reclassification
			(a)StudyNot later than 1 year after the date of
			 enactment of this Act, the Commissioner of Food and Drugs (hereinafter in this
			 Act referred to as the Commissioner) shall complete a study to
			 examine the classification of ultraviolet tanning lamps as class I
			 devices.
			(b)ReclassificationNot later than 1 year after the completion
			 of the study under subsection (a), the Commissioner shall, based on the results
			 of such study—
				(1)issue a rule
			 providing for the reclassification under section 513(e) of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 260c(e)) of an ultraviolet tanning lamp as a
			 class II or class III device; or
				(2)submit to the
			 Congress a report that provides a justification for not issuing such a
			 rule.
				4.Performance
			 standards
			(a)StudyNot later than 1 year after the date of
			 enactment of this Act, the Commissioner shall complete a study on performance
			 standards established under section 514 of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 360d) for ultraviolet tanning lamps to examine the adequacy of
			 such performance standards.
			(b)Revision of
			 performance standardsExcept as provided in subsection (c), the
			 Commissioner, based on the results of the study under subsection (a), shall,
			 not later than 1 year after the completion of such study—
				(1)issue a rule
			 providing for more stringent performance standards for ultraviolet tanning
			 lamps, including with respect to the strength of ultraviolet rays emitted by
			 such devices and the amount of time a user should remain exposed to such
			 devices; or
				(2)submit to the
			 Congress a report that provides a justification for not issuing such a
			 rule.
				(c)Labeling
			 requirementsThe Commissioner
			 shall carry out the recommendations made in the report submitted under section
			 230 of the Food and Drug Administration Amendments Act of 2007 (Public Law
			 110–85) regarding the labeling of ultraviolet tanning lamps.
			5.No
			 limitation on recall authorityNothing in this Act shall be construed to
			 limit the authority of the Commissioner under section 518(e) of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 360h(e)) with regard to an ultraviolet
			 tanning lamp.
		6.DefinitionsIn this Act:
			(1)The term
			 ultraviolet tanning lamp—
				(A)refers to an
			 ultraviolet ray-emitting device for purposes of tanning, including indoor
			 tanning devices and sunlamps for tanning; and
				(B)notwithstanding subparagraph (A), does not
			 include an ultraviolet ray-emitting device for purposes of use as part of a
			 treatment regimen prescribed by a licensed health care professional.
				(2)The terms
			 class I, class II, and class III have
			 the meanings given such terms in section 513(h) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 360c(h)).
			(3)The terms
			 device, interstate commerce, label, and
			 labeling have the meanings given such terms under section 201 of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).
			
